Order entered April 5, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00958-CR
                                      No. 05-12-00959-CR

                               GREGORIO DIAZ LOPEZ, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                      Trial Court Cause Nos. F09-40834-K, F09-40835-K

                                          ORDER
       Appellant’s May 2, 2013 motion to extend the time to file appellant’s brief is

GRANTED to the extent the time to file appellant’s brief is EXTENDED to THIRTY DAYS

from the date of this order.




                                                     /s/   LANA MYERS
                                                           JUSTICE